Citation Nr: 0715070	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO. 05-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

3. Entitlement to an effective date prior to August 30, 2002 
for the 30 percent evaluation for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 until 
March 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The issue of entitlement to an earlier effective date for the 
30 percent evaluation for tinea pedis is being REMANDED and 
is addressed in the REMAND portion of the decision below. 
This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part. 


FINDINGS OF FACT

1. The June 1995 rating decision denying a claim for 
entitlement to service connection for hearing loss is final.

2. The evidence associated with the claims file subsequent to 
the June 1995 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for hearing loss and does 
not raise a reasonable possibility of substantiating the 
claim.

3. The veteran did not engage in combat with the enemy during 
his active military service.

4. PTSD was not incurred in or aggravated by active military 
service.


CONCLUSIONS OF LAW

1. Evidence received since the final June 1995 determination 
which denied the veteran's claim of entitlement to service 
connection for hearing loss is not new and material, and the 
veteran's claim for that benefit is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2006).

2. The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Hearing Loss 

The veteran seeks service connection for hearing loss. A 
claim for service connection for hearing loss was previously 
considered and denied by the RO in a June 1995 rating 
decision. The veteran did not appeal this decision and as 
such the June 1995 rating decision is final. 38 U.S.C.A. 
§§ 5104, 7105; 38 C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. Barnett, 83 F.3d at 
1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then 
proceed to review the issue of whether the duty to assist has 
been fulfilled, or undertake an examination of the merits of 
the claim. The Board will therefore undertake a de novo 
review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. In a September 2005 letter, the RO advised 
the veteran that the claim for service connection for hearing 
loss was previously denied and had become final. The RO 
defined the terms new and material and explained that the 
claim was previously denied because there was no evidence of 
hearing loss during service and no evidence the condition was 
caused by service. The RO explained that the evidence 
submitted must relate to this fact in order to be new and 
material. This notification letter satisfies the requirements 
of Kent.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers. Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

At that time of the June 1995 rating decision the evidence of 
record consisted of service medical records, private medical 
records, and VA outpatient treatment records. Subsequently, 
the veteran submitted additional VA outpatient treatment 
records documenting treatment for hearing loss and provided 
testimony at a Board hearing.

The evidence submitted subsequent to the June 1995 rating 
decision is new, in that it was not previously of record. 
However, the newly submitted evidence is not material. In 
June 1995, the claim was denied as there was no evidence of a 
hearing loss during service and no evidence of a nexus 
between the current hearing loss and service. The evidence 
submitted since the June 1995 decision provides evidence of 
the current treatment for hearing loss; however, none of 
these records relate the current hearing loss to any incident 
in service, and they are therefore not material. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service). 

Nor does the evidence submitted document continuous 
symptomatology for hearing loss since the veteran's discharge 
from service. Thus, the additional evidence is not "material" 
because the evidence does not relate to the unestablished 
elements of a chronic disability during service or a medical 
nexus between a current disability and service.

The additional evidence received since the June 1995 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. Accordingly, the 
Board finds that the claim for service connection for hearing 
loss is not reopened.





Duty to Notify and Assist - PTSD

Before addressing the merits of the veteran's claim of 
entitlement to service connection for PTSD, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. This duty is heightened in a case, such as this one, 
where records in the control of the VA are unavailable due to 
no fault of the veteran. Dixon v. Derwinski, 3 Vet.App. 261, 
263 (1992). In such circumstances, VA is to advise the 
veteran of his right to submit alternate sources of evidence 
to support his claims, including statements from service 
medical personnel, "buddy" statements or affidavits and other 
forms of lay evidence. Id.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in May 2002, 
February 2005 and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. The March 2006 letter advised the veteran of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In March 2006 the RO made a formal finding concerning the 
unavailability of the complete service medical records. Upon 
learning the records were unavailable, the RO contacted the 
veteran and requested additional information and advised the 
veteran that he may submit other documents, such as lay 
statements or employment records, in support of his claim. 
Furthermore, during the Board hearing, the veteran was 
questioned as to whether there were any additional documents, 
such as certificates received or letters he wrote while in 
the Dominican Republic, or additional lay statements he could 
obtain, which could be used to substantiate the claim. Thus, 
the RO has done everything reasonably possible to locate the 
service medical records and associate alternate source 
documents with the claims files upon learning the service 
medical records were unavailable. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
treatment records and lay statements are associated with the 
claims file. Additionally, the veteran was afforded a VA 
examination in connection with his claim and provided 
testimony at a Board hearing. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. In fact, in March 2006, the veteran 
indicated he had no additional evidence to submit. 

The RO has done everything reasonably possible to locate the 
service medical records and associate alternate source 
documents with the claims files upon learning the service 
medical records were unavailable. As such, the RO has 
satisfied the heightened duties of Dixon v. Derwinski, 3 Vet. 
App. 261 (1992). All evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

Post Traumatic Stress Disorder

The veteran seeks service connection for PTSD as a result of 
duties during the U.S. presence in the Dominican Republic 
from December 1965 to August 1966. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a current diagnosis of PTSD which conforms to 
the criteria of DSM-IV, as illustrated by the August 2002 VA 
examination, May 2005 private medical record and February 
2007 letter from a private physician. These documents also 
generally attribute the diagnosed PTSD to the veteran's 
service in the Dominican Republic. 

The remaining question, therefore, is whether there is an 
inservice stressor and either evidence of combat service or 
corroborating evidence the stressor occurred. A finding of 
combat service is significant because under 38 U.S.C.A. 
§ 1154(b), if the veteran is found to have served in combat, 
VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event. VA's General Counsel has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis. VAOPGCPREC 12-99. The 
General Counsel's opinion is binding on the Board. 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

The veteran's service personnel file confirms service in the 
Dominican Republic from December 1965 until August 1966. His 
report of separation from the Armed Forces (DD Form 214) 
indicates he received the Armed Forces Expeditionary Medal 
which can indicate combat; but is not on its own indicative 
of combat, absent a "V" device, indicative of an award for 
valor. The DD 214 describes the veteran's military 
occupational specialty (MOS) for the first period of service 
form September 1959 until February 1961 as a heavy weapons 
infantryman. 

However, the veteran's MOS for the second period of service, 
including the veteran's service in the Dominican Republic, 
was that of a welder. A welder would not generally be exposed 
to combat. Thus, without additional evidence to the contrary, 
the service personnel records and Form DD 214 do not support 
a finding of service in combat.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection. With regard 
to the question of a stressor, the veteran reported that 
while in Santo Domingo and off garrison, he was part of a 
vehicle movement and witnessed an incident where rebels set 
fire to an American army jeep. He also indicates that while 
garrison, he witnessed a fellow soldier, "Specialist 4 
Lacy" get hit in the helmet with a bullet. He reported that 
Specialist Lacy was not seriously injured in the incident, 
which occurred in approximately November 1965. 

The evidence associated with the claims file does not provide 
an approximate balance of evidence such that the benefit of 
the doubt can be accorded to the veteran as to corroboration 
of the stressors. The veteran's service personnel record (DA 
Form 20, Enlisted Qualification Record) indicates that he was 
in the Dominican Republic from December 21, 1965 to August 
13, 1966. He was then assigned to the 67th Maintenance 
Support Company, and his military occupational specialty was 
a "metal works [repairman]."

Although service in the Dominican Republic has been verified, 
none of the evidence of record corroborates the stressors 
reported by the veteran. The RO contacted the United States 
Armed Services Center for Research of Unit Records (CURR)(now 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) concerning verification of the veteran's reported 
stressors. CURR advised the RO that the 67th Maintenance 
Support Company was assigned to the Dominican Republic and 
arrived in December 1965. CURR related that the unit history 
did not document any specific combat incidents involving the 
veteran's unit. CURR also indicated that while the veteran 
explained his friend was shot in November 1965, the unit did 
not arrive until the following month. 

The veteran submitted articles concerning the Dominican 
Republic Intervention in support of his claim. The first 
article, from the Naval Historical Center, described the 
evacuation of U.S. citizens in April and May 1965. While this 
article relates violence in the city of Santo Domingo, the 
time period covered was prior to the veteran's arrival in the 
city and is therefore not probative. The second article from 
the U.S. Library of Congress, explained the U.S. intervention 
in the Dominican Republic. This article focused on the 
incidents in April 1965; however, it did relate that violent 
skirmishes continued even after September 1965.

The veteran also submitted lay statements in support of his 
claim. Statements from J.H.K. and J.L. confirmed the veteran 
served in the Dominican Republic. An April 2006 statement of 
the veteran's spouse reported general symptoms of PTSD. The 
veteran's spouse testified during a March 2007 Board hearing 
that the veteran sent her letters from the Dominican Republic 
in which he described gunfire. These letters, however, were 
unavailable and not associated with the claims file. 

Thus, the veteran has several diagnoses of PTSD which relate 
the condition generally to the veteran's claimed inservice 
stressors. Nevertheless, with respect to PTSD, credible 
evidence that the claimed in- service stressors actually 
occurred is still required, and credible supporting evidence 
cannot consist solely of after- the-fact medical nexus 
evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
38 C.F.R. § 3.304(f) (2005). Corroboration does not require 
corroboration of every detail, including the veteran's 
personal participation in the identifying process. Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).

In this case, there is no credible evidence that the claimed 
stressors occurred. To the extent that the veteran has 
provided an account of such stressors, they are not 
verifiable as they lack sufficient detail. Specifically, the 
veteran's account of the destruction of a jeep and being 
subject to gunfire are generally and vaguely stated and do 
not provide specific dates, locations or identify people 
involved that could be used for further corroboration 
purposes. Generalized descriptions of stress do not lend 
themselves to meaningful corroboration efforts. The veteran 
carries the burden of advancing information about such 
incidents to enable VA to corroborate them. 38 C.F.R. § 
3.159(c)(2)(i). He has not done so here.

While there is a heightened duty in this case as the service 
records are unavailable, the law does not establish a 
heightened "benefit of the doubt," only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed. See Ussery v. Brown, 8 Vet. App. 64 (1995). 
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. Russo v. Brown, 9 Vet. App. 46 (1996).  

It has also been held that the presumed destruction of 
government records does not create a presumption of service 
connection on that basis.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215  
(2005).  

To the extent that any further effort towards obtaining such 
records could be conducted, there is no indication that 
obtaining additional evidence would be of assistance to this 
inquiry. For example, although the RO did not request the 
morning reports, the veteran related that his friend 
Specialist Lacy was not seriously wounded. As such, 
Specialist Lacy would not be listed on the morning reports. 
Similarly, while the complete service medical records are not 
associated with the claims file, the veteran has not alleged 
that he had reported to sick call or received treatment for 
injuries related to his stressors while in the Dominican 
Republic. Thus, the complete service medical records would 
also not corroborate the reported stressors.

Therefore, the evidence concerning the stressors consists of 
the veteran's lay statement. The law has provided that a 
veteran's lay statement alone is insufficient to establish 
service connection for PTSD. See Cohen, supra. Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for hearing loss is denied.

Service connection for PTSD is denied.




REMAND

Concerning the claim of entitlement to an earlier effective 
date, the record reflects that after the veteran received 
notice of a May 2003 rating decision that granted an 
increased rating evaluation of 30 percent for tinea pedis, 
the veteran expressed disagreement with the effective date of 
August 30, 2002. The claims file does not contain any 
Statement of the Case (SOC) for the claim for entitlement to 
an earlier effective date. The Board must therefore remand 
that issue for the issuance of an SOC. See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should re-examine the 
veteran's claim pertaining to an earlier 
effective date for the 30 percent 
evaluation. If no additional development 
is required, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29 
(2006), unless the matter is resolved by 
granting the benefit sought, or by the 
veteran's withdrawal of the NOD. If, and 
only if, the veteran files a timely 
substantive appeal, should the issue be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


